Exhibit 10.1

AMENDED AND RESTATED ADVISORY AGREEMENT

AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) dated as of the 28th
day of November, 2008, by and among WORLD MONITOR TRUST III – SERIES J (“Series
J”), a separate series of World Monitor Trust III, a Delaware statutory trust
(the “Trust”), PREFERRED INVESTMENT SOLUTIONS CORP., a Delaware corporation (the
“Managing Owner”) and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership (the “Advisor”).

WITNESSETH:

WHEREAS, the Trust has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
futures, forward and options contracts with respect to commodities. Other
transactions also may be effected from time to time, including among others,
those as more fully identified in Exhibit A hereto; the foregoing commodities
and other transactions are collectively referred to as “Commodities”; and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Commodities
trading activities of Series J; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Advisor is registered as a commodity trading advisor under the
United States Commodity Exchange Act, as amended (the “CE Act”), and is a member
of the National Futures Association (the “NFA”) as a commodity trading advisor
and will maintain such registration and membership for the term of this
Agreement; and

WHEREAS, the Trust has terminated its public offering and is making a private
offering pursuant to Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) of beneficial interests (the “Offering”) in the Trust (the
“Interests”) evidenced by different series of Interests (each, a “Series”)
through Kenmar Securities Inc., as Selling Agent, and in connection therewith,
the Trust has prepared a Confidential Private Placement Memorandum and
Disclosure Document (the “Memorandum”) for the offering of Series J Interests
(Units relating to the Series J Interests are referred to herein as the “Series
J Units”); and

WHEREAS, WMT-III Series G/J Trading Vehicle, LLC, an aggregate trading vehicle
in which Series J and World Monitor Trust III – Series G (“Series G”) were
members (the “Trading Vehicle”), the Managing Owner and the Advisor entered into
an Advisory Agreement dated November 30, 2005 (the “Trading Vehicle Advisory
Agreement”) pursuant to which the Advisor rendered and implemented commodity
trading advisory services on behalf of Trading Vehicle; and

WHEREAS, Series G and, as a result, the Trading Vehicle terminated effective
December 31, 2007; and

WHEREAS, Series J, the Managing Owner and the Advisor entered into an Advisory
Agreement dated November 15, 2007 (the “Original Agreement”) pursuant to which
the Advisor renders and implements commodity trading advisory services on behalf
of Series J; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the parties hereby desire to amend and restate the Original Agreement
in its entirety.

NOW, THEREFORE, the parties agree as follows:

1. Duties of the Advisor.

(a) Appointment. Series J hereby continues the appointment of the Advisor, and
the Advisor hereby accepts such continued appointment, as its limited
attorney-in-fact to exercise discretion to invest and reinvest in Commodities
during the term of this Agreement the portion of Series J’s Net Asset Value (as
defined in the Memorandum) allocated to the Advisor (the “Allocated Assets”) on
the terms and conditions and for the purposes set forth herein. This limited
power-of-attorney is a continuing power and shall continue in effect with
respect to the Advisor until terminated hereunder. The Advisor shall have sole
authority and responsibility for independently directing the investment and
reinvestment in Commodities of the Allocated Assets for the term of this
Agreement pursuant to the trading programs, methods, systems, and strategies
described in Exhibit A hereto, which Series J and the Managing Owner have
selected to be utilized by the Advisor in trading the Allocated Assets
(collectively referred to as the Advisor’s “Trading Approach”), subject to the
trading policies and limitations as set forth in the Memorandum and attached
hereto as Exhibit B (the “Trading Policies and Limitations”), as the same may be
modified from time to time and provided in writing to the Advisor. The portion
of the Allocated Assets to be allocated by the Advisor at any point in time to
one or more of the various trading strategies comprising the Advisor’s Trading
Approach will be determined as set

 

3



--------------------------------------------------------------------------------

forth in Exhibit A hereto, as it may be amended from time to time, with the
consent of the parties, it being understood that trading gains and losses
automatically will alter the agreed upon allocations. Upon receipt of a new
allocation, the Advisor will determine and, if required, adjust its trading in
light of the new allocation.

(b) Allocation of Responsibilities. Series J will have the responsibility for
the management of any portion of the Allocated Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Allocated Assets in
compliance with the Trading Policies and Limitations, and in accordance with the
Advisor’s Trading Approach. In the event that Series J shall, in its sole
discretion, determine in good faith following consultation appropriate under the
circumstances with the Advisor that any trading instruction issued by the
Advisor violates the Trading Policies and Limitations, then Series J, following
reasonable notice to the Advisor appropriate under the circumstances, may
override such trading instruction and shall be responsible therefore. Nothing
herein shall be construed to prevent the Managing Owner from imposing any
limitation(s) on the trading activities of Series J beyond those enumerated in
the Memorandum if the Managing Owner determines that such limitation(s) are
necessary or in the best interests of the Trust or Series J, in which case the
Advisor will adhere to such limitations following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Commodities and that the Trading Approach is not
intended primarily to generate interest income). The Advisor also

 

4



--------------------------------------------------------------------------------

agrees that it will attempt to trade in such a manner as to allow non-U.S.
Limited Owners (as defined below) to qualify for the safe harbors found in
Section 864(b)(2) of the Code and as interpreted in the regulations promulgated
or proposed thereunder.

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or Series J requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for Series
J (including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach or a modification in the leverage employed), either in whole or in
part, the Advisor may not do so and/or shall not be required to do so, as
appropriate, unless both Series J and the Advisor consent thereto in writing.

(e) Notification of Material Changes. The Advisor also agrees to give Series J
prior written notice of any proposed material change in its Trading Approach,
and agrees not to make any material change in such Trading Approach (as applied
to Series J) over the objection of Series J, it being understood that the
Advisor shall be free to institute non-material changes in its Trading Approach
(as applied to Series J) without prior written notification. Without limiting
the generality of the foregoing, refinements to the Advisor’s Trading Approach,
and the deletion (but not the addition) of Commodities (other than the addition
of Commodities then being traded (i) on organized domestic commodities
exchanges, (ii) on foreign commodities exchanges recognized by the Commodity
Futures Trading Commission (the “CFTC”) as providing customer protections
comparable to those provided on domestic exchanges, or (iii) in the interbank
foreign currency market) to or from the Advisor’s Trading Approach shall not be
deemed a material change in the Advisor’s Trading Approach, and prior approval
of Series J

 

5



--------------------------------------------------------------------------------

shall not be required therefore. The utilization of forward markets in addition
to those enumerated in Exhibit D hereto would be deemed a material change to the
Advisor’s Trading Approach and prior approval shall be required therefor.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with Series J upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for Series J, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(f) Request for Information. The Advisor agrees to provide Series J with any
reasonable information concerning the Advisor that Series J may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by Series J, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which Series J reasonably deems to be material to Series J;
the Advisor also shall notify Series J of any such matters the Advisor, in its
reasonable judgment, believes may be material to Series J relating to the
Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide Series J with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in

 

6



--------------------------------------------------------------------------------

connection with a trade or that a trade was made other than in accordance with
the Advisor’s instructions, the Advisor shall promptly notify Series J of this
fact and shall utilize its reasonable efforts to cause the error or discrepancy
to be corrected.

(h) Liability. Neither the Advisor nor any employee, partner or officer of the
Advisor, nor any person who controls the Advisor, shall be liable to Series J,
its officers, directors, shareholders, members, or employees, or any person who
controls Series J, or any of their respective successors or assignees under this
Agreement, except by reason of acts or omissions in material breach of this
Agreement or due to their willful misconduct or gross negligence or by reason of
their not having acted in good faith in the reasonable belief that such actions
or omissions were in, or not opposed to, the best interests of Series J and its
Limited Owners; it being understood that the Advisor makes no guarantee of
profit nor guarantee against loss, and that all purchases and sales of
Commodities shall be for the account and risk of Series J, and the Advisor shall
incur no liability for trading profits or losses resulting therefrom provided
the Advisor would not otherwise be liable to Series J under the terms hereof.

(i) Initial Allocation, Additional Allocations, and Reallocations. Initially,
the Allocated Assets will total an amount allocated to the Advisor by the
Managing Owner.

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
Series J may, on a monthly basis, as described in the Memorandum, (i) allocate
additional assets to the Advisor, (ii) reallocate the Allocated Assets away from
the Advisor to another commodity trading advisor (an “Other Advisor”),
(iii) reallocate assets to the Advisor from an Other Advisor or (iv) allocate
additional capital with respect to the Allocated Assets to an Other Advisor.

 

7



--------------------------------------------------------------------------------

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Owner with any amendment or supplement to the Disclosure Document
attached hereto as Exhibit D (an “Update”) as soon as such Update is available
for distribution following the filing of such update in final form with the NFA.

2. Indemnification.

(a) The Advisor. Subject to the provisions of Section 3 of this Agreement, the
Advisor, each partner, officer and employee of the Advisor, and each person who
controls the Advisor, shall be indemnified, defended, and held harmless by
Series J and the Managing Owner, from and against any and all claims, losses,
judgments, liabilities, damages, costs, expenses (including, without limitation,
reasonable investigatory and attorneys’ fees and expenses) and amounts paid in
settlement of any claims in compliance with the conditions specified below
(collectively, “Losses”) sustained by the Advisor (i) in connection with any
acts or omissions of the Advisor, or any of its partners, officers or employees
relating to its management of the Allocated Assets, including in connection with
this Agreement or otherwise as a result of the Advisor’s performance of services
on behalf of Series J or its role as trading advisor to the Allocated Assets and
(ii) as a result of a material breach of this Agreement by Series J or the
Managing Owner, provided that, (1) such Losses were not the result of
negligence, misconduct or a material breach of this Agreement on the part of the
Advisor, any of its partners, officers or employees or any person controlling
the Advisor, (ii) the Advisor, and its partners, officers, employees, and each
person controlling the Advisor, acted or omitted to act in good faith and in a
manner reasonably believed by such person to be in or not opposed to the best
interests of Series J and (iii) any such indemnification will only be
recoverable from the Allocated Assets and not from any other assets of Series J
or any other Series of the Trust, and

 

8



--------------------------------------------------------------------------------

provided further, that no indemnification shall be permitted under this
Section 2 for amounts paid in settlement if either (A) the Advisor fails to
notify Series J of the terms of any settlement proposed, at least fifteen
(15) days before any amounts are paid, or (B) Series J does not approve the
amount of the settlement within fifteen (15) days (such approval not to be
withheld unreasonably). Notwithstanding the foregoing, Series J shall, at all
times, have the right to offer to settle any matter with the approval of the
Advisor (which approval shall not be withheld unreasonably) and if Series J
successfully negotiates a settlement and tenders payment therefore to the party
claiming indemnification (the “Indemnitee”) the Indemnitee must either use its
reasonable efforts to dispose of the matter in accordance with the terms and
conditions of the proposed settlement or the Indemnitee may refuse to settle the
matter and continue its defense in which latter event the maximum liability of
Series J to the Indemnitee shall be the amount of said proposed settlement. Any
indemnification by Series J under this Section 2, unless ordered by a court,
shall be made only as authorized in the specific case by Series J.

(b) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of Series J.

(c) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such Indemnitee shall be indemnified only for that
portion of the Losses incurred in such action, suit or proceeding which relates
to the matters for which indemnification can be made.

 

9



--------------------------------------------------------------------------------

(d) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by Series J from the Allocated Assets in advance of the final
disposition of such action, suit or proceeding if (i) the legal action, suit or
proceeding, if sustained, would entitle the Indemnitee to indemnification
pursuant to the terms of this Section 2, and (ii) the Advisor undertakes to
repay the advanced funds to Series J in cases in which the Indemnitee is not
entitled to indemnification pursuant to this Section 2, and (iii) in the case of
advancement of expenses from the Allocated Assets, the Indemnitee is not likely
not to be entitled to indemnification hereunder.

3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against Series J: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of the Trust or Series J
in an involuntary case or proceeding under the Federal Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust or Series J a bankrupt or
insolvent, or seeking reorganization, rehabilitation, liquidation, arrangement,
adjustment or composition of or in respect of the Trust or Series J under the
Federal Bankruptcy Code or any other applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Trust or Series J or of any substantial part
of any of their properties, or ordering the winding up or liquidation of any of
their affairs, (ii) seek a petition for relief, reorganization or to take
advantage of any law referred to in the preceding clause or (iii) file an
involuntary petition for bankruptcy (collectively, “Bankruptcy or Insolvency
Action”).

 

10



--------------------------------------------------------------------------------

(b) Limited Assets Available. In addition, the Advisor agrees that for any
obligations due and owing to it by Series J, the Advisor will look solely and
exclusively to the Allocated Assets to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or
Series J, whether there is a Bankruptcy or Insolvency Action taken or otherwise.
The parties agree that this provision will survive the termination of this
Agreement, whether terminated in a Bankruptcy or Insolvency Action or otherwise.

(c) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of Series J for the benefit of Series J and the obligations of Series
J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above and no resort shall be had to the assets of Series J
or any other Series issued by the Trust or the Limited Owners’ personal property
for the satisfaction of any obligation or claim hereunder.

4. Obligations of the Trust, the Managing Owner and the Advisor.

(a) The Memorandum. Each of Series J and the Managing Owner agrees to cooperate
and use its good faith and reasonable efforts in connection with (i) the
preparation by the Trust of the Memorandum (and any amendments or supplements
thereto), (ii) the filing of all documents (and any amendments or supplements
thereto) with such governmental and self-regulatory authorities as the Managing
Owner deems appropriate for the sale of the Interests and the taking of such
other actions not inconsistent with this Agreement as the Managing Owner may
determine to be necessary or advisable in order to make the proposed offer and
sale of Interests lawful in any jurisdiction, and (iii) the taking of such other
actions as the Managing Owner may reasonably determine to be necessary or
advisable in order to comply with any other

 

11



--------------------------------------------------------------------------------

legal or regulatory requirements applicable to the Trust or Series J. The
Advisor agrees to make all required disclosures regarding itself, its officers
and principals, trading performance, Trading Approach, customer accounts (other
than the names of customers, unless such disclosure is required by law or
regulation) and otherwise as may be required, in the reasonable judgment of
counsel to the Managing Owner, to be made in the Memorandum and in applications
to any such jurisdictions by reason of any law or regulation applicable to the
Trust or Series J. Except as required by applicable law or regulations, no
description of, or other information relating to, the Advisor may be distributed
by the Managing Owner without the prior written consent of the Advisor, which
consent shall not be unreasonably withheld or delayed; provided that
distribution of performance information relating to Series J’s account shall not
require consent of the Advisor.

(b) Road Shows. The Advisor agrees to participate in “road show” and similar
presentations in connection with the offering of the Series J Interests to the
extent reasonably requested by the Managing Owner, on the following conditions:
(i) all expenses incurred by the Advisor in the course of such participation
will be shared between and among the Advisor, the Managing Owner and/or the
Selling Agent, in such amounts as shall be agreed among the parties, (ii) the
Advisor shall not be obligated to take any action which might require
registration as a broker-dealer or investment adviser under any applicable
federal or state law, and (iii) the Advisor shall not be required to assist in
“road show” or similar presentations to the extent that it reasonably believes
that doing so would interfere with its trading, marketing or other activities or
otherwise would be unduly burdensome to it.

(c) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Selling Agent or its affiliates,
an organizer or promoter of Series J, and it is not intended by the parties that
the Advisor shall have any liability as such.

 

12



--------------------------------------------------------------------------------

(d) Representation Agreement. On the date of execution of this Agreement, the
parties agree to execute a Representation Agreement (the “Representation
Agreement”) relating to the offering of the Series J Interests substantially in
the form of Exhibit C to this Agreement.

5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to Series J, the Managing Owner and
its affiliates and each other commodity trading advisor that may in the future
provide commodity trading advisory services to Series J and the Managing Owner
and its affiliates, and shall, unless otherwise expressly authorized, have no
authority to act for or to represent Series J, the Managing Owner and its
affiliates, any other commodity trading advisor or the Selling Agent in any way
or otherwise be deemed to be a general agent, joint venturer or partner of
Series J, the Managing Owner and its affiliates or any other commodity trading
advisor, or in any way be responsible for the acts or omissions of Series J, the
Managing Owner and its affiliates or any other commodity trading advisor as long
as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in the Trust.

(c) Confidentiality. Series J and the Managing Owner acknowledge that the
Trading Approach of the Advisor is the confidential property of the Advisor.
Nothing in this

 

13



--------------------------------------------------------------------------------

Agreement shall require the Advisor to disclose the confidential or proprietary
details of its Trading Approach. Series J and the Managing Owner further agree
that they will keep confidential and will not disseminate the Advisor’s trading
advice to Series J, except as, and to the extent that, it may be determined by
Series J to be (i) necessary for the monitoring or conduct of the business of
Series J, including the performance of brokerage services by Series J’s
commodity broker(s), or (ii) expressly required by law or regulation.

6. Commodity Broker.

All Commodities traded for the account of Series J shall be made through such
commodity broker or brokers or counterparty or counterparties as Series J
directs or otherwise in accordance with such order execution procedures as are
agreed upon between the Advisor and Series J. Except as set forth below, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor broker or counterparty for execution of Commodities trades
of Series J or for negotiating floor brokerage commission rates or other
compensation to be charged therefore. The Advisor shall not be responsible for
determining that any such broker or counterparty used in connection with any
Commodities transactions meets the financial requirements or standards imposed
by Series J’s Trading Policies and Limitations. At the present time it is
contemplated that Series J will clear all Commodities trades through UBS
Securities LLC or its affiliates, and it is contemplated that Series J will
execute (but not clear) all foreign currency forwards through its facility with
Bank of America, N.A. (and the Advisor will have Bank of America, N.A. enter
into appropriate “give-in” arrangements with UBS Securities LLC or its
affiliates). The Advisor may, however, with the consent of Series J, such
consent not to be unreasonably withheld, execute transactions at such other
firm(s), and upon such terms and conditions, as the Advisor and Series J agree
if such firm(s) agree to “give up” all such

 

14



--------------------------------------------------------------------------------

transactions to UBS Securities LLC for clearance. To the extent that Series J
determines to utilize a broker or counterparty other than UBS Securities LLC or
its affiliates, Series J will consult with the Advisor prior to directing it to
utilize such broker or counterparty, and will not retain the services of such
firm(s) over the reasonable objection of the Advisor.

7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from Series J a monthly
management fee (the “Management Fee”) and a quarterly incentive fee (the
“Incentive Fee”) based on the Allocated Assets, which in all events shall be
unaffected by the performance of the other Series or any other trading advisor,
as follows:

(a) A Management Fee equal to  1/12% of 2.5% (0.2083333) of Allocated Assets
determined as of the close of business on the last day of each month (an annual
rate of 2.5%). For purposes of determining the Management Fee, any
distributions, redemptions, or reallocation of the Allocated Assets made as of
the last day of a month shall be added back to the Allocated Assets and there
shall be no reduction for (i) any accrued but unpaid Incentive Fees due the
Advisor under paragraph (b) below for the quarter in which such fees are being
computed, or (ii) any accrued but unpaid extraordinary expenses (as defined in
the Third Amended and Restated Declaration of Trust and Trust Agreement, as the
same may be amended from time to time (the “Trust Agreement”)). The Management
Fee determined for any month in which an Advisor manages the Allocated Assets
for less than a full month shall be pro rated, such proration to be calculated
on the basis of the number of days in the month the Allocated Assets were under
the Advisor’s management as compared to the total number of days in such month,
with such proration to include appropriate adjustments for any funds taken away
from the Advisor’s management during the month for reasons other than
distributions or redemptions.

 

15



--------------------------------------------------------------------------------

(b) An Incentive Fee of twenty per cent (20%) (the “Incentive Fee”) of “New High
Net Trading Profits” (as hereinafter defined) generated on the Allocated Assets,
including realized and unrealized gains and losses thereon, as of the close of
business on the last day of each calendar quarter (the “Incentive Measurement
Date”).

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (each an “Incentive Measurement Period”).

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading the Allocated Assets during such period
(including (i) realized trading profit (loss) plus or minus (ii) the change in
unrealized trading profit (loss) on open positions) and will be calculated after
the determination of (reduction for) the fees charged to Series J for brokerage
commissions, Series J’s transaction fees, costs attributable to the Allocated
Assets or its trading activities (including without limitation exchange fees and
NFA fees), the Advisor’s Management Fee, the operating expenses for which the
Allocated Assets are responsible, and any extraordinary expenses (e.g.,
litigation, costs or damages) paid during an Incentive Measurement Period which
are specifically related to the Advisor, but before deduction of any Incentive
Fees payable during the Incentive Measurement Period. New High Net Trading
Profits will not include interest earned or credited on the Allocated Assets.
New High Net Trading Profits will be generated only to the extent that the
Advisor’s cumulative New

 

16



--------------------------------------------------------------------------------

High Net Trading Profits exceed the highest level of cumulative New High Net
Trading Profits achieved by the Advisor as of a previous Incentive Measurement
Date. Except as set forth below, net losses from prior quarters (including any
cumulative net losses as of the close of business on November 30, 2008 with
respect to Series J which the Advisor was required to recoup under the Original
Agreement must be recouped before New High Net Trading Profits can again be
generated. If a withdrawal or distribution occurs or if this Agreement is
terminated at any date that is not an Incentive Measurement Date, the date of
the withdrawal or distribution or termination will be treated as if it were an
Incentive Measurement Date, but any Incentive Fee accrued in respect of the
withdrawn assets on such date shall not be paid to the Advisor until the next
scheduled Incentive Measurement Date. New High Net Trading Profits for an
Incentive Measurement Period shall exclude capital contributions to Series J in
an Incentive Measurement Period, distributions or redemptions paid or payable by
Series J during an Incentive Measurement Period, as well as losses, if any,
associated with redemptions, distributions, and reallocations of assets during
the Incentive Measurement Period and prior to the Incentive Measurement Date
(i.e., to the extent that assets are allocated away from the Advisor (through
redemptions, distributions or allocations caused by Series J), any loss
carryforward attributable to the Advisor shall be reduced in the same proportion
that the value of the assets allocated away from the Advisor comprises the value
of the Allocated Assets prior to such allocation away from the Advisor. In
calculating New High Net Trading Profits, incentive fees paid for a previous
Incentive Measurement Period will not reduce cumulative New High Net Trading
Profits in subsequent periods.

 

17



--------------------------------------------------------------------------------

Any net gains that have accumulated since the most recent Incentive Measurement
Date under the Original Agreement (September 30, 2008) shall be carried forward
to the next Incentive Measurement Date commencing with this Agreement.

Notwithstanding the foregoing, the Advisor acknowledges and agrees that

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid
generally within fifteen (15) business days following the end of the period for
which they are payable. Given that the Trading Advisor has been trading Trust
assets under the Original Agreement prior to the execution of this Agreement,
the first incentive fee which may be due and owing to the Advisor in respect of
any New High Net Trading Profits will be due and owing as of the end of the
first calendar quarter during which the Trading Advisor began managing the
Allocated Assets under this Agreement. If an Incentive Fee shall have been paid
by the Trust to the Advisor in respect of any calendar quarter and the Advisor
shall incur subsequent losses on the Allocated Assets the Advisor shall
nevertheless be entitled to retain amounts previously paid to it in respect of
New High Net Trading Profits.

(d) Fee Data. Series J will provide the Advisor with the data used by Series J
to compute the foregoing fees generally within fifteen (15) business days of the
end of the relevant period. The Advisor shall be free to contest the
calculations if in its reasonable judgment they are inaccurate.

(e) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
Series J carries an account for transactions executed in Series J’s account. The
parties acknowledge that a spouse of any of the

 

18



--------------------------------------------------------------------------------

foregoing persons may receive floor brokerage commissions in respect of trades
effected pursuant to the Advisor’s Trading Approach on behalf of Series J, which
payment shall not violate the preceding sentence.

8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 8, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term. Subject to Section 8(d)(iv) hereof, the
automatic renewal(s) set forth in the preceding sentence hereof shall not be
affected by (i) any allocation of the Allocated Assets away from the Advisor
pursuant to this Agreement, or (ii) the retention of Other Advisors following a
reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Trust or Series J is terminated. In addition, this Agreement
shall terminate automatically in the event that the Allocated Assets decline as
of the end of any business day by at least 40% from the Allocated Assets (i) as
of the date hereof, or (ii) as of the first day of any calendar year, as
adjusted in each instance on an ongoing basis by (A) any decline(s) in the
Allocated Assets caused by distributions, redemptions, reallocations, and
withdrawals, and (B) additions to the Allocated Assets caused by additional
allocations.

 

19



--------------------------------------------------------------------------------

(c) Optional Termination Right of Series J. This Agreement may be terminated at
any time at the election of Series J in its sole discretion upon at least thirty
(30) days’ prior written notice to the Advisor. This Agreement also may be
terminated at the election of Series J upon prior written notice to the Advisor
in the event that: (i) Series J determines in good faith that the Advisor is
unable to use its agreed upon Trading Approach to any material extent, as such
Trading Approach may be refined or modified in the future in accordance with the
terms of this Agreement for the benefit of Series J; (ii) the Advisor’s
registration as a commodity trading advisor under the CE Act or membership as a
commodity trading advisor with the NFA is revoked, suspended, terminated or not
renewed; (iii) Series J determines in good faith that the Advisor has failed to
conform, and after receipt of written notice, continues to fail to conform in
any material respect, to (A) any of Series J’s Trading Policies and Limitations,
or (B) the Advisor’s Trading Approach; (iv) there is an unauthorized assignment
of this Agreement by the Advisor; (v) the Advisor dissolves, merges or
consolidates with another entity, sells or transfers a substantial portion of
its assets or its business goodwill, or sells or transfers any portion of its
Trading Approach utilized with respect to the Trading Vehicle, in each instance
without the consent of Series J; (vi) Kenneth G. Tropin is not in control of the
Advisor’s trading activities for Series J; (vii) the Advisor becomes bankrupt
(admitted or decreed) or insolvent; (viii) for any other reason if Series J
determines in good faith that such termination is essential for the protection
of Series J, including without limitation a good faith determination by Series J
that the Advisor has breached a material obligation to Series J under this
Agreement relating to the trading of the Allocated Assets.

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon written notice to Series J, in the
event: (i) of the

 

20



--------------------------------------------------------------------------------

receipt by the Advisor of an opinion of independent counsel satisfactory to the
Advisor and Series J that by reason of the Advisor’s activities with respect to
Series J it is required to register as an investment adviser under the
Investment Advisers Act of 1940 and it is not so registered; (ii) that the
registration of the Managing Owner as a commodity pool operator under the CE Act
or its NFA membership as a commodity pool operator is revoked, suspended,
terminated or not renewed; (iii) that Series J (A) imposes additional trading
limitation(s) pursuant to Section 1 of this Agreement which the Advisor does not
agree to follow in its management of the Allocated Assets or (B) overrides
trading instructions of the Advisor; (iv) the amount of the Allocated Assets
decreases to less than $20 million as the result of redemptions, distributions,
reallocations of Allocated Assets or deleveraging initiated by Series J, but not
trading losses, as of the close of business on any Friday; (v) Series J elects
(pursuant to Section 1 of this Agreement) to have the Advisor use a different
Trading Approach in the Advisor’s management of the Allocated Assets from that
which the Advisor is then using to manage such assets and the Advisor objects to
using such different Trading Approach; (vi) there is an unauthorized assignment
of this Agreement by Series J; (vii) there is a material breach of this
Agreement by Series J or the Managing Owner and after giving written notice to
Series J or the Managing Owner (as the case may be) which identifies such
breach, such material breach has not been cured within ten (10) days following
receipt of such notice by Series J; or Managing Owner (as the case may be);
(viii) the Advisor provides Series J with at least ninety (90) days written
notice of the Advisor’s desire and intention to terminate this Agreement; or
(ix) other good cause is shown and the written consent of Series J is obtained
(which shall not be withheld or delayed unreasonably).

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or Series J allocates
its assets to Other

 

21



--------------------------------------------------------------------------------

Advisors, the Advisor shall be entitled to, and Series J shall pay, the
Management Fee and the Incentive Fee, if any, which shall be computed (i) with
respect to the Management Fee, on a pro rata basis, based upon the portion of
the month for which the Advisor had the Allocated Assets under management, and
(ii) with respect to the Incentive Fee, if any, as if the effective date of
termination was the last day of the then current calendar quarter. The rights of
the Advisor to fees earned through the earlier to occur of the date of
expiration or termination shall survive this Agreement until satisfied.

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that Series J
informs the Advisor, in writing via facsimile or other equivalent means, that
Series J considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or Series J
expense. Series J shall not, however, have authority to instruct the Advisor as
to which specific open positions to liquidate, except as provided in Section 1
hereof. Series J shall provide the Advisor with such reasonable prior notice of
such liquidation as is practicable under the circumstances and will endeavor to
provide at least one day prior notice.

 

22



--------------------------------------------------------------------------------

10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (c) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Series J, so long as in the Advisor’s reasonable judgment the
aggregate amount of capital being managed or traded by the Adviser does not
(A) materially impair the Advisor’s ability to carry out its obligations and
duties to Series J pursuant to this Agreement, or (B) create a reasonable
likelihood of the Advisor having to modify materially its agreed upon Trading
Approach being used for Series J in a manner which might reasonably be expected
to have a material adverse effect on Series J. The aggregate amount of capital
referred to in the preceding sentence hereinafter shall be called “Advisor’s
Capacity,” and currently is estimated by the Advisor to be an additional $2
billion beyond the amount presently invested in its quantitative strategies or
in the future such different amount or amounts as the Advisor may, in its
judgment, believe it can trade. The Advisor shall not be required to accept
capital from Series J in an amount which exceeds $250 million if such excess
amount will cause the Advisor to be managing or trading funds pursuant to its
Trading Approach which exceed the Advisor’s Capacity.

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Series J pursuant to the Trading Approach
being used by Series J, that it will not knowingly or deliberately favor any
other account managed or controlled by it or any of its principals or affiliates
(in whole or in part) over Series J. The preceding

 

23



--------------------------------------------------------------------------------

sentence shall not be interpreted to preclude (i) the Advisor from charging
another client fees which differ from the fees to be paid to it hereunder, or
(ii) an adjustment by the Advisor in the implementation of any agreed upon
Trading Approach in accordance with the procedures set forth in Section 1 hereof
which is undertaken by the Advisor in good faith in order to accommodate
additional accounts. Notwithstanding the foregoing, the Advisor also shall not
be deemed to be favoring another commodity interest account over Series J’s
account if the Advisor, in accordance with specific instructions of the owner of
such account, shall trade such account at a degree of leverage or in accordance
with trading policies which shall be different from that which would normally be
applied or if the Advisor, in accordance with the Advisor’s money management
principles, shall not trade certain commodity interest contracts for an account
based on the amount of equity in such account. The Advisor, upon reasonable
request and receipt of adequate assurances of confidentiality, shall provide
Series J with an explanation of the differences, if any, in performance between
Series J and any other similar account pursuant to the same Trading Approach for
which the Advisor or any of its principals or affiliates acts as a commodity
trading advisor (in whole or in part), provided, however, that the Advisor may,
in its discretion, withhold from any such inspection the identity of the client
for whom any such account is maintained.

(c) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, Series J or the Managing Owner, the Advisor shall permit Series J
or the Managing Owner to review at the Advisor’s offices, in each case at its
own expense, during normal business hours such trading records as it reasonably
may request for the purpose of confirming that Series J has been treated
equitably with respect to advice rendered during the term of this Agreement by
the Advisor for other accounts managed by the Advisor, which the

 

24



--------------------------------------------------------------------------------

parties acknowledge to mean that Series J or the Managing Owner may inspect,
subject to such restrictions as the Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information and
the identity of its clients, all trading records of the Advisor as it reasonably
may request during normal business hours. The Advisor may, in its discretion,
withhold from any such report or inspection the identity of the client for whom
any such account is maintained and in any event, Series J or the Managing Owner
(as applicable) shall keep all such information obtained by them from the
Advisor confidential unless disclosure thereof legally is required or has been
made public. Such right will terminate one year after the termination of this
Agreement and does not permit access to computer programs, records, or other
information used in determining trading decisions.

11. Speculative Position Limits.

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate Series J’s Commodities positions with the
positions of any other accounts it owns or controls for purposes of applying the
speculative position limits of the CFTC, any exchange, self-regulatory body, or
governmental authority, the Advisor promptly will notify Series J if Series J’s
positions under its management are included in an aggregate amount which equals
or exceeds the applicable speculative limit. The Advisor agrees that, if its
trading recommendations pursuant to its agreed upon Trading Approach are altered
because of the potential application of speculative position limits, the Advisor
will modify its trading instructions to Series J and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages, including Series J, as nearly as possible
in proportion to the assets available for trading of the respective accounts
(including “notional”

 

25



--------------------------------------------------------------------------------

equity) to the extent necessary to comply with applicable speculative position
limits. The Advisor presently believes that its Trading Approach for the
management of Series J’s account can be implemented for the benefit of Series J
notwithstanding the possibility that, from time to time, speculative position
limits may become applicable.

12. Redemptions, Distributions. Reallocations and Additional Allocations.

(a) Notice. Series J agrees to give the Advisor at least one (1) business day
prior notice of any proposed redemptions, exchanges, distributions,
reallocations, additional allocations, or withdrawals affecting the Allocated
Assets.

(b) Allocations. Redemptions, exchanges, withdrawals, and distributions of
Interests shall be charged against the Allocated Assets.

13. Brokerage Confirmations and Reports.

Series J will instruct its brokers and counterparties to furnish the Advisor
with copies of all trade confirmations, daily equity runs, and monthly trading
statements relating to the Allocated Assets. The Advisor will maintain records
and will monitor all open positions relating thereto; provided, however, that
the Advisor shall not be responsible for any errors by Series J’s brokers or
counterparties. Series J also will furnish the Advisor with a copy of the form
of all reports, including but not limited to, monthly, quarterly and annual
reports, sent to the Limited Owners and copies of all reports filed with the
CFTC and the NFA. The Advisor shall, at Series J’s request, make a good faith
effort to provide Series J with copies of all trade confirmations, daily equity
runs, monthly trading reports or other reports sent to the Advisor by Series J’s
commodity broker regarding Series J, and in the Advisor’s possession or control,
as Series J deems appropriate if Series J cannot obtain such copies on its own
behalf. Upon request, Series J will provide the Advisor with accurate
information with respect to the Allocated Assets.

 

26



--------------------------------------------------------------------------------

14. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to Series J, (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached, to the best of its knowledge, any undertaking, agreement,
contract statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement;

(c) it is duly registered as a commodity trading advisor under the CE Act and is
a member of the NFA as a commodity trading advisor and it will maintain and
renew such registration and membership during the term of this Agreement;

(d) a copy of its most recent Commodity Trading Advisor Disclosure Document as
required by Part 4 of the CFTC’s regulations has been provided to Series J in
the form of Exhibit D hereto (and Series J acknowledges receipt of such
Disclosure Document) and, except as disclosed in such Disclosure Document, all
information in such Disclosure Document (including, but not limited to,
background, performance, trading methods and trading systems) is

 

27



--------------------------------------------------------------------------------

true, complete and accurate in all material respects and is in conformity in all
material respects with the provisions of the CE Act including the rules and
regulations thereunder, as well as all rules and regulations of the National
Futures Association;

(e) assuming that the Allocated Assets equal not more than $250 million as of
the effective date of this Agreement, the amount of such assets should not, in
the reasonable judgment of the Advisor, result in the Advisor being required to
manage funds in an amount which will exceed the Advisor’s Capacity; and

(f) neither the Advisor, nor its stockholders, directors, officers, employees,
agents, principals, affiliates, nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Limited Owners; nor (ii) shall solicit any person it or
they know is a Limited Owner for the purpose of soliciting commodity business
from such Limited Owner, unless such Limited Owner shall have first contacted
the Advisor or is already a client of the Advisor or a prospective client with
which the Advisor has commenced discussions or is introduced to or referred to
the Advisor by an unaffiliated agent other than in violation of clause (i).

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify Series J in writing thereof.

 

28



--------------------------------------------------------------------------------

15. The Managing Owner’s and Series J’s Representations and Warranties.

Each of the Managing Owner and Series J represents and warrants only as to
itself (and, further, provided that only the Managing Owner is making the
representations and warranties in Section 15(c) and Section 15(e)(ii), and only
Series J is making the representations and warranties in Section 15(e)(i)) that:

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or governmental or regulatory
agency having jurisdiction over it, which in the case of (i) or (ii) would
materially limit or materially adversely affect the performance of its duties
under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;

(d) this Agreement has been duly and validly authorized, executed and delivered,
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

 

29



--------------------------------------------------------------------------------

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of Series J, in good standing under the laws of the State of
Delaware, and in good standing and qualified to do business in each jurisdiction
in which the nature and conduct of its business requires such qualification and
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations under this Agreement, and (ii) in the case of
the Managing Owner, a duly formed and validly existing corporation, in each
case, in good standing under the laws of the State of Delaware and in good
standing and qualified to do business in each jurisdiction in which the nature
and conduct of its business requires such qualification and where the failure to
be so qualified would materially adversely affect its ability to perform its
obligations under this Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, Series J in
the case of its representations and warranties, and the Managing Owner in the
case of its representations and warranties, promptly will notify the Advisor in
writing.

16. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor need not obtain the consent of any Other Advisor.

 

30



--------------------------------------------------------------------------------

17. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

18. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of, or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

19. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by telecopy, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

If to the Managing Owner or Series J:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

 

31



--------------------------------------------------------------------------------

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Isaac Finkle

Facsimile: (203) 899-3500

With a copy to:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Paul Sedlack

Facsimile: (203) 899-3500

 

32



--------------------------------------------------------------------------------

20. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

21. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

22. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto (other than Other Advisors) is made, it
shall furnish in advance a copy of such information to the other parties and
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.

23. No Liability of Limited Owners.

This Agreement has been made and executed by and on behalf of Series J, and the
obligations of Series J and/or the Managing Owner set forth herein are not
binding upon any of the Limited Owners, individually, but rather, are binding
only upon the assets and property of Series J, and, to the extent provided
herein, upon the assets and property of the Managing Owner.

 

33



--------------------------------------------------------------------------------

24. Headings.

Headings to sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.

25. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.

26. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

27. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

[Remainder of page left blank intentionally.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WORLD MONITOR TRUST III- SERIES J By:  

PREFERRED INVESTMENT SOLUTIONS

CORP., its sole Managing Owner

By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President PREFERRED INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President GRAHAM CAPITAL MANAGEMENT, L.P. By:  

/s/ Paul Sedlack

Name:   Paul Sedlack Title:   Chief Executive Officer

 

35



--------------------------------------------------------------------------------

EXHIBIT A

TRUST TRADING APPROACH

GLOBAL DIVERSIFIED PROGRAM AT 150% LEVERAGE

The Advisor will make its trading decisions for Series J according to its Global
Diversified Program at 150% Leverage as described in Exhibit D as amended from
time to time and will trade the Allocated Assets at a trading level of 1.5 times
the Allocated Assets.

[Remainder of page left blank intentionally.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 33.33% of Series J’s Allocated Assets, such
application of the limitations and policies is identical initially for Series J
and the Advisor. The Advisor sometimes may be prohibited from taking positions
for the Allocated Assets which it would otherwise acquire due to the need to
comply with these limitations and policies. Series J will monitor compliance
with the trading limitations and policies set forth below, and it may impose
additional restrictions (through modification of such limitations and policies)
upon the trading activities of the Advisor, as it, in good faith, deems
appropriate in the best interests of Series J, subject to the terms of the
Advisory Agreement.

Series J will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Limited Owners
owning more than 50% of Interests in the other Series. Series J may, however,
impose additional trading limitations on the trading activities of Series J
without obtaining such approval if Series J or the Managing Owner determines
such additional limitations to be necessary in the best interests of Series J.

Trading Limitations

The Advisor will not: (i) engage in pyramiding its commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity provided,
however, unrealized profits may be

 

B-1



--------------------------------------------------------------------------------

considered in determining the current Allocated Assets) but may take into
account open trading equity on existing positions in determining generally
whether to acquire additional commodities positions; (ii) borrow or loan money
(except with respect to the initiation or maintenance of commodities positions
or obtaining lines of credit for the trading of forward currency contracts;
provided, however, that Series J is prohibited from incurring any indebtedness
on a non-recourse basis); (iii) permit rebates to be received by Series J or its
affiliates, or permit Series J or any affiliate to engage in any reciprocal
business arrangements which would circumvent the foregoing prohibition;
(iv) permit the Advisor to share in any portion of the commodity brokerage fees
paid by Series J; (v) commingle its assets, except as permitted by law; or
(vi) permit the churning of its commodity accounts.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of Series J, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

 

B-2



--------------------------------------------------------------------------------

(3) Series J generally will not initiate an open position in a futures contract
(other than a cash settlement contract) during any delivery month in that
contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

(4) Series J may occasionally make or accept delivery of a commodity including,
without limitation, currencies. Series J also may engage in EFP transactions
involving currencies and metals and other commodities.

(5) Series J may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) Series J will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Allocated Assets for any one
commodity, or in excess of 66  2/3% of the Allocated Assets for all commodities
combined. Under certain market conditions, such as an inability to liquidate
open commodities positions because of daily price fluctuations, Series J may be
required to commit the Allocated Assets as margin in excess of the foregoing
limits and in such case Series J will cause the Advisor to reduce its open
futures and option positions to comply to these limits before initiating new
commodities positions.

(7) To the extent Series J engages in transactions in forward currency contracts
other than with or through UBS Securities LLC, or its affiliates, Series J will
only

 

B-3



--------------------------------------------------------------------------------

engage in such transactions with or through a bank or financial institution
which as of the end of its last fiscal year had an aggregate balance in its
capital, surplus and related accounts of at least $100 million, as shown by its
published financial statements for such year, and through other broker-dealer
firms with an aggregate balance in its capital, surplus and related accounts of
at least $50 million.

[Remainder of page left blank intentionally.]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION AGREEMENT CONCERNING

THE MEMORANDUM

REPRESENTATION AGREEMENT (this “Agreement”) dated as of the 28th day of
November, 2008, by and among WORLD MONITOR TRUST III – SERIES J (“Series J”), a
separate Series of World Monitor Trust III, a Delaware statutory trust (the
“Trust”), KENMAR SECURITIES INC., a Delaware corporation (the “Selling Agent”),
PREFERRED INVESTMENT SOLUTIONS CORP., a Delaware corporation (the “Managing
Owner”), and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited partnership
(the “Advisor”).

WITNESSETH:

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of units of beneficial
interest (the “Offering”) in the Trust (the “Interests”) issuable in multiple
series of Interests (the “Series”), each separately managed by a different
professional commodity trading advisor through the Selling Agent, and in
connection therewith, the Trust has prepared a private placement memorandum
((which private placement memorandum, in final form, together with all
amendments and supplements thereto, shall be referred to as the “Memorandum”);
and

WHEREAS, Series J and the Managing Owner entered into an amended and restated
advisory agreement with the Advisor, dated as of November 28, 2008 (the
“Advisory Agreement”), pursuant to which the Advisor has agreed to act as a
commodity trading advisor to Series J; and

 

C-1



--------------------------------------------------------------------------------

WHEREAS, the parties hereto wish to set forth their duties and obligations to
each other with respect to the Memorandum as of its effective date and each
closing date of the Offering (each, a “Closing Date)”).

NOW, THEREFORE, the parties agree as follows:

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to the Selling Agent, Series J, the Trust and the Managing Owner
that:

(a) All references in the Memorandum as of the date of this Agreement to (i) the
Advisor and its affiliates and the controlling persons, shareholders, directors,
officers and employees of any of the foregoing, (ii) the Advisor’s Trading
Approach (as defined in the Advisory Agreement) and (iii) the actual past
performance of discretionary accounts directed by the Advisor or any principal
thereof, including the notes to the tables reflecting such actual past
performance (hereinafter referred to as the Advisor’s “Past Performance
History”) are complete and accurate in all material respects, and as to such
persons, the Advisor’s Trading Approach and the Advisor’s Past Performance
History, the Memorandum contain all information required to be included therein
by the Commodity Exchange Act, as amended (the “CE Act”), and the regulations
(including interpretations thereof) thereunder, and the rules and regulations of
the National Futures Association (the “NFA”) and do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made, not misleading. The Advisor also
represents and warrants as to the accuracy and completeness in all material
respects of the underlying data made available by the Advisor to the Trust and
the Managing Owner for purposes of preparing the pro forma performance tables,
it being understood that no

 

C-2



--------------------------------------------------------------------------------

representation or warranty is being made with respect to the calculations used
to execute the pro forma performance tables or notes thereto. The term
“principal” in this Agreement shall have the same meaning as that term in
Commodity Futures Trading Commission (the “CFTC”) Regulation § 4.10(e) under the
CE Act.

(b) The Advisor will not distribute the Memorandum and/or the selling materials
related thereto and will not engage in any general solicitation or advertising
with respect to the Offering.

(c) This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this Agreement, in the Advisory Agreement and in the
Memorandum as of the date of this Agreement are not contrary to the provisions
of the Advisor’s formation documents, or to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction, and will not result
in any violation, breach or default under any term or provision of any
undertaking, contract, agreement or order to which the Advisor is a party or by
which the Advisor is bound.

(d) The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement and to act as described in the
Memorandum as of the date of this Agreement including, without limitation,
registration as a commodity trading advisor under the CE Act and membership as a
commodity trading advisor with the National Futures Association (the “NFA”) and
it will maintain and renew any required licenses, registrations, approvals or
memberships during the term of the Advisory Agreement.

 

C-3



--------------------------------------------------------------------------------

(e) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement, and to act as described in the Memorandum.

(f) Subject to adequate written assurances of confidentiality, and as requested
by the Managing Owner, the Advisor has supplied to or made available for review
by the Managing Owner and the Selling Agent (and if requested by the Managing
Owner and the Selling Agent to its designated auditor) all documents,
statements, agreements and workpapers requested by them relating to all accounts
covered by the Advisor’s Past Performance History in the Memorandum as of the
date of this Agreement which are in the Advisor’s possession or to which it has
access, provided, however, that the Advisor may, in its sole discretion,
withhold from any such inspection the identity of the clients for whom any such
accounts are maintained.

(g) Without limiting the generality of paragraph (a) of this Section 1, neither
the Advisor nor any of its principals has managed, controlled or directed, on an
overall discretionary basis, the trading for any commodity account which is
required by CFTC regulations to be disclosed in the Memorandum as of the date of
this Agreement which is not set forth in the Memorandum as required.

 

C-4



--------------------------------------------------------------------------------

(h) The Advisor does not provide any services to any persons or conduct any
business involving advice with respect to investments other than Commodities (as
defined in the Advisory Agreement), except as has been disclosed in writing to
the Managing Owner. The Advisor is not required to be registered as an
investment adviser under the United States Investment Advisers Act of 1940, as
amended (the “Advisers Act”), but voluntarily may so register in the future.

(i) As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History as set forth the Memorandum under the caption
“GRAHAM CAPITAL MANAGEMENT, L.P.” which has not been communicated in writing to
and received by the Managing Owner and the Selling Agent or their counsel.

(j) Except for subsequent performance, as to which no representation is made,
since the date of the Advisory Agreement, (i) there has not been any material
adverse change in the condition, financial or otherwise, of the Advisor or in
the earnings, affairs or business prospects of the Advisor, whether or not
arising in the ordinary course of business, and (ii) there have not been any
material transactions entered into by the Advisor other than those in the
ordinary course of its business.

(k) Except as disclosed in the Memorandum, there is no pending, or to the best
of its knowledge, threatened or contemplated action, suit or proceeding before
or by any court, governmental, administrative or self-regulatory body or
arbitration panel to which the Advisor or its principals is a party, or to which
any of the assets of the Advisor is subject which

 

C-5



--------------------------------------------------------------------------------

reasonably might be expected to result in any material adverse change in the
condition (financial or otherwise), business or prospects of the Advisor or
which reasonably might be expected to materially adversely affect any of the
material assets of the Advisor or which reasonably might be expected to
(A) impair materially the Advisor’s ability to discharge its obligations to
Series J or (B) result in a matter which would require disclosure in the
Memorandum; furthermore, the Advisor has not received any notice of an
investigation by (i) the NFA regarding non-compliance with its rules or the CE
Act, (ii) the CFTC regarding non-compliance with the CE Act, or the rules and
regulations thereunder, or (iii) any exchange regarding non-compliance with the
rules of such exchange which investigation reasonably might be expected to
materially impair the Advisor’s ability to discharge its obligations under this
Agreement or the Advisory Agreement.

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission, event or that a change of
circumstances has occurred, which would make the Advisor’s representations and
warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, or which might reasonably be expected to render the
Memorandum, with respect to (i) the Advisor or its principals, (ii) the
Advisor’s Trading Approach, or (iii) the Advisor’s Past Performance History,
untrue or misleading in any material respect, the Advisor will provide prompt
written notification to Series J, the Managing Owner and the Selling Agent of
any such fact, omission, event or change of circumstance, and the facts related
thereto, and it is agreed that the failure to provide such notification or the
failure to continue to be in compliance with the foregoing representations and
warranties during the term of the Advisory Agreement as soon as possible
following such notification shall be cause for Series J to terminate the
Advisory Agreement with the Advisor on prior written notice to the Advisor. The
Advisor also agrees that, during the term of the

 

C-6



--------------------------------------------------------------------------------

Advisory Agreement, from and after the date of the Memorandum and for so long as
Interests in the Trust are being offered, it will provide the Selling Agent, the
Trust and the Managing Owner with updated month-end information relating to the
Advisor’s Past Performance History, as required to be disclosed in the
performance tables relating to the performance of the Advisor in the Memorandum
under the caption “GRAHAM CAPITAL MANAGEMENT, L.P.” beyond the periods disclosed
therein. The Advisor shall use its best efforts to provide such information
within a reasonable period of time after the end of the month to which such
updated information relates and the information is available to it.

3. Modification of Memorandum. If any event or circumstance occurs as a result
of which it becomes necessary, in the judgment of the Managing Owner and the
Selling Agent, to amend or to supplement the Memorandum in order to make the
Memorandum not materially misleading in light of the circumstances existing at
the time it is delivered to a subscriber, or if it is otherwise necessary in
order to permit the Trust to continue to offer its Interests subject to the
limitations set forth in the Advisory Agreement, the Advisor will furnish such
information with respect to itself and its principals, as well as its Trading
Approach and Past Performance History as the Managing Owner or the Selling Agent
may reasonably request, and will cooperate to the extent reasonably necessary in
the preparation of any required amendments or supplements to the Memorandum.

4. Advisor’s Closing Obligations. On or prior to the Closing Date with respect
to the offering the Interests, only if requested by the Managing Owner, (each a
“Closing Date”), the Advisor shall deliver or cause to be delivered, at the
expense of the Advisor, to the Selling Agent, the Trust, Series J and the
Managing Owner, the reports, certificates, documents and opinions described
below addressed to them and, except as may be set forth below, dated the

 

C-7



--------------------------------------------------------------------------------

Closing Date (provided that the Advisor shall not be obligated to provide either
a certificate of good standing or an opinion of its counsel more frequently than
once per annum absent good cause shown).

(a) A report from the Advisor which shall present, for the period from the date
after the last day covered by the Advisor’s Past Performance History as set
forth under “GRAHAM CAPITAL MANAGEMENT, L.P.” in the Memorandum to the latest
practicable month-end before the Closing Date, figures which shall show the
actual past performance of the Advisor (or, if such actual past performance
information is unavailable, then the estimated past performance) for such
period, and which shall certify that, to the best of the Advisor’s knowledge,
such figures are complete and accurate in all material respects.

(b) A certificate of the Advisor in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as are proposed by the Advisor or its counsel and
as are acceptable to the Selling Agent, the Trust, Series J and the Managing
Owner and their counsel so as to make such form mutually acceptable to the
Selling Agent, the Trust, Series J, the Managing Owner, the Advisor, and their
respective counsel, to the effect that:

(i) The representations and warranties of the Advisor in Section 1 of this
Agreement above are true and correct in all material respects on the date of the
certificate as though made on such date.

(ii) Nothing has come to the Advisor’s attention which would cause the Advisor
to believe that the Memorandum, as amended or supplemented from time to time,
with respect to the Advisor, or its affiliates, and controlling persons,

 

C-8



--------------------------------------------------------------------------------

shareholders, directors, officers or employees of any of the foregoing, or with
respect to the Advisor’s Trading Approach or Past Performance History, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(iii) The Advisor has performed all covenants and agreements herein contained to
be performed on its part at or prior to the Closing Date.

(c) A certificate of the Advisor (together with such supporting documents as are
set forth in such certificate), in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as are proposed by the Advisor or its counsel and
are acceptable to the Selling Agent, the Trust, Series J and the Managing Owner
and their counsel so as to make such form mutually acceptable to the Selling
Agent, the Trust, Series J, the Managing Owner, the Advisor and their respective
counsel, with respect to, (i) the continued effectiveness of the organizational
documents of the Advisor, (ii) the continued effectiveness of the Advisor’s
registration as a commodity trading advisor under the CE Act and membership as a
commodity trading advisor with the NFA and (iii) the incumbency and genuine
signature of the President and Secretary of the Advisor.

(d) A certificate from the state of formation of the Advisor, to be dated at, on
or around the Closing Date, as to its formation and good standing.

5. Advisor Acknowledgements. The Advisor acknowledges that it may be a condition
to each closing under the Selling Agreement that the Selling Agent shall have
received, at no cost to the Advisor, letter(s) from certified public accountants
or other reputable professionals selected by the Selling Agent with respect to
the Past Performance History of the Advisor as set forth in the Selling
Agreement.

 

C-9



--------------------------------------------------------------------------------

6. Representations and Warranties of Series J and the Managing Owner. The
Managing Owner hereby only represents and warrants as to itself and on behalf of
the Trust (as applicable), and Series J hereby only represents and warrants as
to itself, to the Advisor that:

(a) On the date hereof (i) the Trust is, and at all times during the term of
this Agreement and the Advisory Agreement will be, a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware, and is, and at all times during the term of this Agreement and the
Advisory Agreement will be, in good standing and qualified to do business in
each jurisdiction in which the nature or conduct of its business requires such
qualifications and in which the failure to be so qualified materially adversely
would affect its ability to perform its obligations under this Agreement and to
operate as described in the Memorandum, and (ii) the Managing Owner is, and at
all times during the term of this Agreement and the Advisory Agreement will be,
a duly formed and validly existing corporation in good standing under the laws
of the State of Delaware, and is, and at all times during the term of this
Agreement and the Advisory Agreement will be, in good standing and qualified to
do business as a foreign corporation in each other jurisdiction in which the
nature or conduct of its business requires such qualifications and in which the
failure to be so qualified materially adversely would affect its ability to act
as Managing Owner of the Trust and to perform its obligations hereunder and
under the Advisory Agreement, and each of Series J, the Trust and the Managing
Owner has full capacity and authority to conduct its business and to perform its
obligations under this Agreement and the Advisory Agreement (as the case may
be), and to act as described in the Memorandum as of the Closing Date.

 

C-10



--------------------------------------------------------------------------------

(b) Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of Series J and the Managing Owner,
is a valid and binding agreement of Series J and the Managing Owner, and is
enforceable in accordance with its terms. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trust, is a valid
and binding obligation of the Trust, and is enforceable in accordance with its
terms. The performance of Series J’s, the Managing Owner’s and the Trust’s
obligations under this Agreement and under the Advisory Agreement (as the case
may be) and the consummation of the transactions set forth in this Agreement and
the Advisory Agreement, and in the Memorandum as of the Closing Date are not
contrary to the provisions of the Trust’s Declaration of Trust and Trust
Agreement (the “Trust Agreement”), or the Managing Owner’s Articles of
Incorporation or By-Laws, respectively, any applicable statute, law or
regulation of any jurisdiction and will not result in any violation, breach or
default under any term or provision of any undertaking, contract, agreement or
order, to which Series J, the Managing Owner or the Trust, is a party or by
which Series J, the Managing Owner or the Trust is bound.

(c) Each of the Managing Owner and the Trust (as the case may be) has obtained
all required governmental and regulatory licenses, registrations and approvals
required by law as may be necessary to perform their obligations under this
Agreement and under the Advisory Agreement and to act as described in the
Memorandum as of the Closing Date (including, without limitation, the Managing
Owner’s registration as a commodity pool operator under the CE Act and
membership as a commodity pool operator with the NFA) and will maintain and
renew any required licenses, registrations, approvals and memberships required
during the term of this Agreement and the Advisory Agreement.

 

C-11



--------------------------------------------------------------------------------

(d) Series J is not required to be registered as an investment company under the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(e) All authorizations, consents or orders of any court, or of any federal,
state or other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of the Interests have been obtained,
and, no order preventing or suspending the use of the Memorandum with respect to
the Interests has been issued by the the CFTC or the NFA. The Memorandum as of
the Closing Date contain all statements which are required to be made therein,
conform in all material respects with the requirements of the CE Act, and the
rules and regulations of the CFTC, thereunder, and with the rules of the NFA and
do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading;
and at all times subsequent hereto up to and including the date of termination
of the offering, the Memorandum as of the Closing Date will contain all
statements required to be made therein and will conform in all material respects
with the requirements of the CE Act and the rules and regulations of the CFTC
thereunder, and with the rules of the NFA and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein , in light of the circumstances in which they are made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished to the Managing Owner, the Trust or to the Selling
Agent by or on behalf of the Advisor for the express purpose of inclusion in the
Memorandum, including, without limitation, references to the Advisor and its
affiliates and controlling persons, shareholders, directors, officers and
employees, as well as to the Advisor’s Trading Approach and Past Performance
History provided such references have been approved by the Advisor in accordance
with this Agreement.

 

C-12



--------------------------------------------------------------------------------

(f) The Memorandum as of the Closing Date have been delivered to the Advisor.

(g) There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which the Trust, Series
J, the Managing Owner or the principals of any is a party, or to which any of
the assets of any of the foregoing persons is subject, which might reasonably be
expected to result in any material adverse change in their condition (financial
or otherwise), business or prospects or reasonably might be expected to affect
adversely in any material respect any of their assets or which reasonably might
be expected to materially impair their ability to discharge their obligations
under this Agreement or under the Advisory Agreement; and neither the Trust,
Series J nor the Managing Owner has received any notice of an investigation by
(i) the NFA regarding non-compliance with NFA rules or the CE Act, (ii) the CFTC
regarding non-compliance with the CE Act or the rules and regulations
thereunder, or (iii) any exchange regarding non-compliance with the rules of
such exchange which investigation reasonably might be expected to materially
impair the ability of each of the Trust, Series J and the Managing Owner to
discharge its obligations under this Agreement or under the Advisory Agreement.

7. Covenants of the Managing Owner, the Trust and Series J. If, at any time
during the term of the Advisory Agreement, the Managing Owner, the Trust or
Series J discovers any fact, omission, or event or that a change of circumstance
has occurred which would make the

 

C-13



--------------------------------------------------------------------------------

Managing Owner’s, the Trust’s or Series J’s representations and warranties in
Section 6 of this Agreement inaccurate or incomplete in any material respect,
Series J, the Managing Owner or the Trust, as appropriate, promptly will provide
written notification to the Advisor of such fact, omission, event or change of
circumstance and the facts related thereto. The Managing Owner or the Trust
shall provide the Advisor with a copy of each amendment or supplement to the
Memorandum, and no amendment or supplement to the Memorandum which contains any
statement or information regarding the Advisor will be filed or used unless the
Advisor has received reasonable prior notice and a copy thereof and has
consented in writing to such statement or information being filed and used.

8. Series J’s and Managing Owner’s Closing Obligations. On or prior to the
Closing Date, if Series J, the Managing Owner and the Trust have requested that
the Advisor provide certificates, documents and opinions pursuant to Section 4
of this Agreement, Series J and the Managing Owner shall deliver or cause to be
delivered to the Advisor, the certificates, documents and opinions described
below addressed to the Advisor and, except as may be set forth below, dated each
such Closing Date:

(a) Certificates of Series J and the Managing Owner in the form proposed prior
to the Closing Date by counsel to Series J and the Managing Owner with such
changes in such form as are proposed by the Advisor or its counsel and are
acceptable to Series J, the Managing Owner and their counsel so as to make such
form mutually acceptable to Series J, the Managing Owner, the Advisor and their
respective counsel, to the effect that:

(i) The representations and warranties in Section 6 of this Agreement are true
and correct in all material respects on the date of the certificates as though
made on such date, and

 

C-14



--------------------------------------------------------------------------------

(ii) Series J, the Managing Owner and the Trust (as the case may be) have each
performed all covenants and agreements herein contained to be performed on their
part at or prior to the Closing Date.

9. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants in this Agreement, or contained in certificates
required to be delivered hereunder, shall survive the termination of the
Advisory Agreement and this Agreement, with respect to any matter arising while
the Advisory Agreement or this Agreement was in effect. Furthermore, all
representations, warranties and covenants hereunder shall inure to the benefit
of each of the parties to this Agreement and their respective successors and
permitted assigns.

10. Indemnification.

(a) By the Advisor. In any action in which the Selling Agent, the Trust, Series
J, Wilmington Trust Company, a Delaware corporation, in its capacity as trustee
of the Trust (in such capacity, the “Trustee”) or the Managing Owner, or their
respective controlling persons, shareholders, partners, members, managers,
directors, officers and/or employees of any of the foregoing are parties,
(individually and collectively, the “Sponsor Indemnified Parties”), the Advisor
agrees to indemnify and hold harmless the Sponsor Indemnified Party against any
loss, claim, damage, charge, liability (including without limitation any
liability arising under the CE Act) or expense (including, without limitation,
reasonable attorneys’ and accountants’ fees) (“Losses”) to which the Sponsor
Indemnified Parties may become subject, to the extent that such

 

C-15



--------------------------------------------------------------------------------

Losses arise out of or result from (i) any misrepresentation or alleged
misrepresentation or material breach or alleged material breach of any warranty,
covenant or agreement of the Advisor contained in this Agreement; (ii) a breach
of the disclosure requirements under the CE Act that relates to the Advisor’s
past performance history; or (iii) any untrue statement or alleged untrue
statement of any material fact contained in the Memorandum or the omission or
alleged omission to state in the Memorandum a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading in each case under this
subclause (ii) to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in material conformity with information furnished by the Advisor or its
representatives to the Trust or Managing Owner or their respective
representatives for inclusion in the Memorandum and approved in writing by the
Advisor in the form attached hereto as Exhibit A, including, without limitation,
all information relating to the Advisor and its affiliates, controlling persons,
shareholders, directors, officers and employees, as well as to the Advisor’s
Trading Approach and Past Performance History, and including, but not limited
to, any notification by the Advisor to any such person and given under this
Agreement, including liabilities under the 1933 Act, the Exchange Act and the CE
Act.

(b) Of the Advisor. In any action in which the Advisor, or its controlling
persons, or any of the respective shareholders, directors, officers and/or
employees (the “Advisor Indemnified Parties”) are parties, the Managing Owner
agrees (A) to indemnify and hold harmless the Advisor Indemnified Parties
against any loss, claim, damage, charge, liability, or expense (including
reasonable attorneys and accountants fees) (“Advisor Losses”), insofar as such
Advisor Losses arise out of or result from or are based upon (i) any actual or
alleged

 

C-16



--------------------------------------------------------------------------------

misrepresentation or material breach of any warranty, covenant or agreement of
the Trust or the Managing Owner contained in this Agreement, (ii) any actual or
alleged untrue statement of any material fact contained in the Memorandum or the
actual or alleged omission to state in the Memorandum a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they are made, not misleading.

(c) None of the indemnifications contained in this Section 10 shall be
applicable with respect to default judgments or confessions of judgment, or to
settlements entered into by an indemnified party claiming indemnification
without the prior written consent of the indemnifying party.

(d) Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 10, notify the indemnifying party of the
commencement thereof, but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 10 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, in which event, the indemnifying party will not
be liable to such indemnified party under this Section 10 for any

 

C-17



--------------------------------------------------------------------------------

legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, but shall continue to be liable to the
indemnified party in all other respects as heretofore set forth in this
Section 10. Notwithstanding any other provisions of this Section 10, if, in any
claim, dispute, action or litigation as to which indemnity is or may be
available, any indemnified party reasonably determines that its interests are or
may be, in whole or in part, adverse to the interests of the indemnifying party,
the indemnified party may retain its own counsel in connection with such claim,
dispute, action or litigation and shall continue to be indemnified by the
indemnifying party for any legal or any other expenses reasonably incurred in
connection with investigating or defending such claim, dispute, action or
litigation.

(e) Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 10 upon final disposition or
settlement.

(f) The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
loss, claim, damage, charge or liability arising out of or based upon, but
limited to the extent caused by, any misrepresentation or breach of any
warranty, covenant or agreement of any indemnified party to any indemnifying
party contained in this Agreement.

11. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Trust: (i) seek a decree or order by a court
having jurisdiction in the premises

 

C-18



--------------------------------------------------------------------------------

(A) for relief in respect of the Trust in an involuntary case or proceeding
under the Federal Bankruptcy Code or any other federal or state bankruptcy,
insolvency, reorganization, rehabilitation, liquidation or similar law or
(B) adjudging the Trust a bankrupt or insolvent, or seeking reorganization,
rehabilitation, liquidation, arrangement, adjustment or composition of or in
respect of the Trust under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Trust or of any
substantial part of any of its properties, or ordering the winding up or
liquidation of any of its affairs, or (ii) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause or (iii) file an involuntary petition for bankruptcy (collectively
“Bankruptcy or Insolvency Action”). In addition, the Advisor agrees that for any
obligations due and owing to it by Series J or the Trust, the Advisor will look
solely and exclusively to the assets of Series J to satisfy its claims and will
not seek to attach or otherwise assert a claim against any other assets of the
Trust, whether there is a Bankruptcy or Insolvency Action taken. The parties
agree that this provision will survive the termination of this Agreement,
whether terminated in a Bankruptcy or Insolvency Action or otherwise.

12. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given,
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

If to the Selling Agent:

Kenmar Securities Inc.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

 

C-19



--------------------------------------------------------------------------------

If to the Managing Owner, Series J or the Trust:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Isaac Finkle

Facsimile: (203) 899-3500

With a copy to:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Paul Sedlack

Facsimile: (203) 899-3500

 

C-20



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of New York applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

14. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
arbitration in the City of New York pursuant to the rules of NFA or, if NFA
should refuse to accept the matter, the American Arbitration Association. The
parties also agree that the award of the arbitrators shall be final and may be
enforced in the courts of New York and in any other courts having jurisdiction
over the parties.

15. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto.

16. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.

17. Successors. Except as set forth in Section 10 of this Agreement is made
solely for the benefit of and shall be binding upon the Trust, Series J, the
Managing Owner, the Selling Agent, the Advisor, and the respective successors
and permitted assigns of each of them, and no other person shall have any right
or obligation under this Agreement. The terms “successors” and “assigns” shall
not include any purchasers, as such, of Interests.

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

 

C-21



--------------------------------------------------------------------------------

19. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

20. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, the Trust and the Managing Owner, and the obligations
of Series J, the Trust and/or the Managing Owner set forth in this Agreement are
not binding upon any of the Limited Owners, but rather, are binding only upon
the assets and property of Series J, and, to the extent provided herein, upon
the assets and property of the Managing Owner.

21. Headings. Headings to Sections in this Agreement are for the convenience of
the parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement.

22. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, when taken together, shall be deemed to constitute one original
instrument.

 

C-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP.,
its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President KENMAR SECURITIES, INC. By:  

/s/ Braxton Glasgow III

Name:   Braxton Glasgow III Title:   Chief Executive Officer PREFERRED
INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President GRAHAM CAPITAL MANAGEMENT, L.P. By:  

/s/ Paul Sedlack

Name:   Paul Sedlack Title:   Chief Executive Officer

 

C-23



--------------------------------------------------------------------------------

EXHIBIT D

DISCLOSURE DOCUMENT

 

D-1